 I)E('ISIONS OF NATIONAL LABOR RELATIONS BOARDPDQ Institutional Foods, Inc., Employer-Petitionerand Teamsters Local Nos. 524 and 839, Affiliatedwith the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Cases 19 RM 1531 and 19 UC -225August 9, 1979DECISION ON REVIEW AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS MURPI'IYANI) TRUESDALLOn October 20, 1978, the Acting Regional Directorfor Region 19 issued a Decision and Direction ofElection and Order in this proceeding, directing aself-determination election among those salespersonsand buyers employed by PDQ Institutional Foods,Inc.,' who were previously employed by ContinentalNational, Inc. The Acting Regional Director foundthat these employees do not constitute an accretion tothe overall unit of the Employer's employees, jointlyrepresented by Teamsters Locals Nos. 524 and 839,Affiliated with the International Brotherhood ofTeamsters, Chauffeurs Warehousemen and Helpersof America, as a result of the Employer's acquisitionof Continental and ordered that the Employer's peti-tion for unit clarification be dismissed. Thereafter, inaccordance with Section 102.67 of the National La-bor Relations Board Rules and Regulations, Series 8,as amended, Local 524 filed a timely request for re-view of the Acting Regional Director's decision onthe grounds, inter alia, that it raised a substantialquestion of law and policy and contained clearly erro-neous and prejudicial factual findings. The Employerfiled a brief in response to the request for review.By telegraphic order dated November 28, 1978, theBoard granted Local 524's request for review. There-after, on February 9, 1979, the Board, by telegraphicorder, remanded the case to the Regional Director forpurposes of reopening the hearing to take further evi-dence as specified in said order. The Board furtherordered that following the close of the hearing, theRegional Director transfer the case to the Board fordecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding, including that of the reopened hearingI Hereinafter called PDQ or the Employer.with respect to the issues under review.2and makesthe following findings:3The Employer is a State of Washington corpora-tion engaged in wholesaling food and nonfood prod-ucts to various commercial institutions. Local 524 hasrepresented in one unit all of the Employer's employ-ees, with certain exclusions, for more than 23 years:Local 839 has been a joint representative of these em-ployees for the last 12 of those years. In September1978, the Employer purchased the assets of Continen-tal National, Inc. (herein called Continental), a cor-poration engaged in operations similar to the Em-ployer's. The Employer hired substantially all ofContinental's employees, including Continental's 6drivers, 13 warehousemen, 9 salespersons, and 3 buy-ers. Prior to this acquisition, Local 524 had repre-sented Continental's drivers and warehousemen. Thatunit specifically excluded salespersons and buyers.After the acquisition of Continental, the Employerand the Unions mutually agreed to include the newlyhired former Continental drivers and warehousemenin the existing unit of the Employer's drivers, ware-housemen, and salespersons.4However, the partieshave been unable to agree on the unit status of theformer Continental salespersons, which prompted thefiling of the instant petitions.5The Employer, at the hearing and in its brief, tookthe position that the Board should direct a self-deter-mination election, at the very least among the formerContinental salespersons but preferably among allsalespersons. Local 524 contends that the formerContinental salespersons constitute an accretion tothe overall unit jointly represented by the twoUnions.6For the reasons stated below, we find, con-trary to the Acting Regional Director, that the formerContinental salespersons constitute an accretion tothe existing unit.2 None of the parties filed a brief on review.Local 839 was provided proper notice but has not participated at an,stage in this proceeding.' At the time of the acquisition of Continental, there were approximately12 drivers, 13 warehousemen, and II salespersons in the Employer's unit. Atthe initial hearing the Employer attempted to establish that its salespersonswere treated somewhat differently under the PDQ-Union contracts thanwere other unit employees, and it introduced into evidence a 1975 agreementbetween it and the Unions whereby the parties agreed to treat salespersonsseparately during 1977 negotiations. However, this agreement was never im-plemented. Thus, the record clearly reveals, and we find, that the PQ sales-persons have historically been included in one overall bargaining unit andthat to separate sales unit existed.At the remanded hearing the parties stipulated that all buyers are ex-cluded from the bargaining unit. Accordingly, we find that all buyers cur-rently employed by the Employer are not included in the unit.I We note that the Employer filed both petitions herein. In its U(' petition.the Employer sought a determination by the Board whether the former Con-tinental salespersons should be accreted to the unit, and in its brief it statedthat it seeks such a ruling, before it bargains as to these employees. partly toprotect itself from a possible unfair labor practice charge.244 NLRB No. 1152 P1)Q INSIItI'IO NAI FOODS. IN(We note that the original heuaring occurred shortIlafter the Employer acquired the Continental opera-tion. At that hearing the Employer testified that itsoperations were soon to he integrated. The Board re-manded for further hearing to claritfy certain areasand in order to ascertain the status of the anticipatedintegration. Now having reviewed the entire record.we find. contrary to the Acting Regional Director.that the former Continental salespersons do not pos-sess a separate community of interest, warranting aseparate election. Based on the record before him, theActing Regional Director found that the former Con-tinental salespersons marketed different productsthan did PDQ salespersons: processed their orders ina different manner: had a separate office location inPasco. Washington. whereas PDQ salespersons wereheadquartered in Yakima Washington; continued tofill their orders from inventory maintained in Conti-nental's old warehouse: had a different vehicle policy(they used their own vehicles, whereas PDQ sales-persons were assigned company cars): and had sepa-rate immediate supervision. The Acting Regional Di-rector also relied on the fact that the number of newsalespersons (9) almost equaled the number of sales-persons in the existing unit ( I).The current record discloses that most of the differ-ences between the two groups of salespersons uponwhich the Acting Regional Director relied in failingto find an accretion no longer exist or at least havediminished significantly. Thus. the record reveals thatthe former Continental salespersons have been sub-stantially integrated into the Employer's preexistingwork force. There is now only one sales manager towhom all salespersons report: no salespersons reportto the old Continental facility;7all former sales-persons are either processing their orders in the samemanner as the original PDQ salespersons or will bewithin a very short time; approximately one-half of' Some report to the Emplo)er's Yakima acility and the remainder areheadquartered outside Yakima and hasicall) work out of their homesthe original PDQ salespersons now use their own ve-hicles as do all former Continental salespersons:there is basically no difference in the product line soldb\ the two groups of salespersons: and compensationis the same for both groups of salespersons except forsome fringe benefits, which are different apparentl\because the Employer has not applied the collective-bargaining agreement to the former Continentalsalespersons.Moreover. because of our finding that the Unionsand the F:mplo,,er have historicall\ bargained in oneoverall unit, the Acting Regional D)irector's relianceon the fact that the number of former Continentalsalespersons almost equals the number of sales-persons already in the unit is misplaced. The relevantconsideration here, for purposes of determiningwhether an accretion is warranted, is whether the 9former Continental salespersons should be accreted tothe existing overall unit of approximately 55 employ-ees.8In view of the foregoing, we conclude that the for-mer Continental salespersons do not have an identityseparate and distinct from the unit employees suffi-cient to raise a question concerning representation.Rather. we find that these employees have been inte-grated into the Employer's operations and constitutean accretion to the overall unit of the Fmploser's em-ployees.ORDERIt is hereby ordered that the Acting Regional Di-rector's Decision and Direction of Election and Orderbe vacated and that the Employer's petition in Case19 RM 1531 be dismissed.It is I URIRIIR ORI)IR-I) that the Employer's peti-tion in Case 19-UC-225 be reinstated and that theexisting unit be clarified to include those salespersonsworking for the Employer who formerly were em-ployed by Continental National. Inc.C (Cf Rnaissne (enter Parrnership. 239 NRB 1247 ( 1979153